Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 20, 2016

                                      No. 04-16-00786-CV

                              Anthony MOORE and Joann Moore,
                                        Appellants

                                                v.

                                         David SUBIA,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV04165
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        On December 1, 2016, the trial court signed a Judgment for Forcible Eviction and
Detainer and set supersedeas bond in the amount of $15,000. On December 5, 2016, Appellants
Anthony Moore and Jo Moore filed a notice of appeal, stating their intent to appeal from the trial
court’s judgment. They also filed an Emergency Motion and Plea for Temporary Relief and
Review of Excessive Supersedeas Bond, requesting that we also review the trial court’s setting
of supersedeas bond in the amount of $15,000. On December 8, 2016, we granted the Moores’
motion to the extent that we ordered the judgment of the trial court stayed pending review of the
amount of supersedeas bond. See TEX. PROP. CODE ANN. § 24.007 (West 2014); TEX. R. APP. P.
24.4. We thus ordered supplemental clerk’s and reporter’s records related to the setting of the
supersedeas bond to be filed for appellate review. Those records have now been filed.

       We therefore request that Appellee David Subia file a response to the Moores’ motion
seeking review of the supersedeas bond on or before December 30, 2016.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle, Clerk